Citation Nr: 1643368	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1982 to October 1988, with additional periods of reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  The record was held open for 60 days for the Veteran to submit any additional evidence in support of his claim, and the Veteran waived initial RO review of new evidence added to the record prior to the issuance of this decision.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record during July 2016 hearing testimony, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 


FINDING OF FACT

Competent medical and lay evidence reasonably shows that the Veteran's current neck and left elbow disabilities are related to repetitive motion trauma and ongoing postural stress sustained in his military occupational specialty (MOS) as a dentist.


CONCLUSION OF LAW

1.  Service connection for a neck disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Service connection for a left elbow disability is warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish that an event or injury occurred during service and that observable symptoms  have continued since that time.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) (competence of lay evidence).

Factual Background

The Veteran reports that he first experienced neck and left elbow pain during active service, and that he has continued to experience such pain since service.  In his October 2009 claim, he stated that his neck and left elbow disabilities began in 1985 and 1987, respectively.  He claims that these disabilities are due to the repetitive nature of his military and postservice career as a dentist.  A May 1988 service treatment record (STR) confirms that he complained of having neck pain for six to eight weeks; during the appointment, his left elbow had full range of motion. A muscle spasm involving the deltoid/trapezius was diagnosed.

A December 1992 private treatment record includes a diagnosis of cervicalgia and a notation of "post/military neck."  In an August 2005 private treatment record, the Veteran continued to report pain in the left lateral aspect of his elbow with certain range of motion.  A September 2009 private treatment record includes a diagnosis of left lateral epicondylitis.

In December 2005 correspondence (received in October 2009), the Veteran's treating chiropractor stated that he has treated the Veteran on an as-needed basis from 1990 to the present with the Veteran most often presenting with symptoms of cervical strain, cervicalgia, thoracic pain, and cervicobrachial syndrome, and that such symptoms are most commonly associated with his occupation due to the posture and position required for dental work.  

On September 2010 VA orthopedic examination, the examiner noted that the Veteran's left lateral epicondylitis began as "tennis elbow" resulting from "repetitive movements [and] tension from retracting efforts during his dentistry" that failed treatment with ibuprofen. He later identified a precipitating factor for the Veteran's left elbow flare-up as "repetitive posturing against gravity during his professional work."  Chronic extensor tendinopathy (tendinosis) of the left elbow was diagnosed.  The examiner opined that this is a repetitive or postural stress reaction by the extensor tendons of the left elbow related to the Veteran's occupation as a dentist.  However as to both the elbow and neck, the examiner stated that "[w]ithout studying the [Veteran's] workplace (his dental office) and work habits from an ergonomic view, one can only guess at repetitive or postural stress injuries he may have endured over the years from this source."  He suggested that one could apportion the Veteran's left elbow disability by figuring the number of months he worked as a military dentist doing repetitive office dental work and dividing those months by his total months in performing dentistry.

As to the neck disability, the Veteran reported onset of neck pain during active service in the early 1980s.  The examiner noted that the only STR documenting his neck pain is from 1988.  On examination, C4/C5 and C5-C6 retrolisthesis and moderate cervical spondylosis were diagnosed.  The examiner noted that the Veteran has reported no other potential source of his C-spine condition.  The examiner opined that the Veteran's one STR noting neck pain concluded with a diagnosis of spastic trapezius and deltoid, which is less likely associated with the Veteran's current neck disability given the absence of followup examinations and treatment.  He noted however, that there is nothing in the record to suggest that the Veteran's stated muscular spinal condition did not coexist without being fully recognized at the time and that he could only speculate as to the relationship between and among such conditions given the absence of data in the record.

In a July 2016 statement, the Veteran's military dental assistant stated that he witnessed the Veteran having neck and shoulder strain due to the demands of his job and that, on many occasions, he used ibuprofen and other over-the-counter pain and inflammation reducers to relieve the pain associated with looking down for long periods of time while performing his duties as a dentist.

In another July 2016 statement, the Veteran's daughter recalled her father working as a dentist in the military and coming home with "bad pain" in his neck and shoulder; she would sometimes rub those areas to help loosen them up so that he could sleep.  She also stated that a physician who worked at her father's base would adjust the Veteran's neck when it got "real bad."

In July 2016 hearing testimony, the Veteran testified that he first noticed pain in his neck as early as 1983 or 1984 and pain in his left elbow in 1987; such pain continued throughout service and postservice.  He was treated once during service for his left elbow and instructed to self-medicate with ibuprofen, Icy Hot, and splints.  He was treated for neck pain in service and was prescribed non-steroidal anti-inflammatories.  He further explained that his neck and shoulder issues were often one in the same issue since the symptoms often overlapped.  He testified that he would often receive adjustments during service from a physician who was an osteopath.  There was still an underlying soreness and pain, but the adjustments helped enough to keep the Veteran functioning.  When asked whether the pain in his neck or left elbow ever went away, he testified that "it's always been there."  Because he could manage the pain with restricted activities, anti-inflammatories, and an elbow brace, he did not seek treatment for his left elbow until many years postservice.  The Veteran attributed his pain due to the repetitive movements he had to perform as a dentist.  

In a September 2016 opinion, the Veteran's private treating physician reviewed his service and postservice medical records and noted that the Veteran worked eight hours a day, five days a week, in a high-production environment and also worked one 24-hour shift of emergency call each month.  He opined that the Veteran's chronic neck, left shoulder, and left forearm pain are as likely as not a result of his duties as a dentist during his active duty since he was subjected to ongoing postural stress as well as repetitive motion trauma during that time.

The Board finds the September 2016 opinion by the Veteran's treating physician to be the most probative medical evidence of record because it cites to factual data that support the conclusions reached and accounts for the evidence of record.  Further, it is supported by the competent and credible lay reports of continuity of neck and left elbow pain submitted by the Veteran, his dental assistant, and his daughter.  The Board further finds that the September 2010 VA examiner also essentially opined that the Veteran's neck and left elbow disabilities are due to the repetitive movements performed in his employment as a dentist, both in service and postservice, although the examiner did not state so in a conclusory fashion.  Therefore, the Board finds that the evidence reasonably shows that the Veteran's current neck and left elbow disabilities had their onset in service and that service connection for such disabilities is warranted.


ORDER

Service connection for a neck disability is granted.

Service connection for a left elbow disability is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


